Title: To Thomas Jefferson from Vergennes, 31 August 1785
From: Vergennes, Charles Gravier, Comte de
To: Jefferson, Thomas



à Versles. le 31. Aoust 1785.

J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’ecrire le 15. de ce mois; Le développement quelle renferme des idées que vous aviez bien voulu me communiquer de bouche, m’a paru très interressant, et je n’ai pas différé à la transmettre à Mr. le Controleur Général, au département de qui la matiere ressortit.
J’ai l’honneur d’être très sincèrement, Monsieur, votre très humble et très obéissant Serviteur,

De Vergennes

